ORDER
PAEZ, Circuit Judge:
The panel has unanimously voted to deny the petition for rehearing. The full court has been advised of the petition for rehearing en banc, and no judge of the court has requested a vote on the petition for rehearing en banc. Fed. R.App. P. 35(b). The petition for rehearing is denied and the petition for rehearing en banc is rejected.
The opinion filed December 19, 2001, is hereby AMENDED as follows:
1. On page 17022 of the slip opinion, in the sentence beginning, “The Secretary withdrew .... ” delete “20,000 acres” and replace with “approximately 200,000 acres.”
2. On page 17029 of the slip opinion, the sentence reading, “For example, Section 204 confirmed a court-ordered allocation between California and Nevada of water from the Carson River, Lake Tahoe, and the Truckee River.” is deleted and replaced with the following two sentences: “For example, Section 204 confirmed the Alpine Decree, allocating water from the Carson River between California and Nevada. It also allocated water from the Truckee River and Lake Tahoe between the two states.”
3. On page 17031 of the slip opinion, the two sentences reading, “The Newlands Project’s Operating Criteria and Procedures (OCAP) must be revised. The Section also covers expansion of the Newlands Project purposes to include recreation.” are deleted and replaced by the following two sentences: “It expands the authorized purposes of the New-lands Project to include recreation and water quality, among others. The Section also requires the Secre*1057tary to study the feasibility of improving the conveyance efficiency of Newlands Project facilities.”
4. On page 17036 of the slip opinion, the following two sentences are deleted: “Fallon’s underground water rights are served by the Newlands Project. Its municipal water system is served and supplied by wells whose aquifers are recharged through surface irrigation.” They are replaced by the following sentence: “Fallon’s municipal water system is served and supplied by wells whose aquifers are recharged, at least in part, through surface water diverted through the Newlands Project.”